The complaint was stated in a single count as follows:
"Plaintiff claims of defendant, the sum of $15,000 as damages, for heretofore, on, to wit, 15th day of February, 1921, the plaintiff was in the employment of the Louisville 
Nashville Railroad Company, that on, to wit, said day the defendant's agent or servant, acting within the line of his employment, served a notice on the plaintiff's said employer in substance that the defendant held a valid assignment on the plaintiff's wages; plaintiff avers that the defendant on said day did not have a valid assignment of said plaintiff's wages, and had no legal claim to plaintiff's said wages, and plaintiff avers that the defendant's said agent or servant, acting within the line and scope of his authority, with knowledge and no legal claim to plaintiff's said wages, wrongfully and maliciously caused said notice to be served on plaintiff's said employer, and as a proximate consequence plaintiff was rendered unable to work for his said employer, and suffered loss of time pending the investigation of said assignment and its release, was caused to be discharged, was injured in his credit, was inconvenienced, and was caused to suffer great mental anguish and plaintiff claims punitive damages."
If the defendant without any lawful right broke up, or through their agents caused to be broken up, the contractual relations existing between plaintiff and his employers, although such relations could have been terminated at the pleasure of either party, and as a proximate result thereof there was damage to plaintiff, defendant would be liable to plaintiff for such damage. T. C. J.  Ry. Co. v. Kelly,163 Ala. 348, 50 So. 1008. The complaint states that cause of action in accordance with the above, and is not subject to the grounds of demurrer assigned.
The second assignment error raises the question of the constitutionality of the act approved March 9, 1901 (Acts 1901, p. 2685), but this assignment is expressly withdrawn.
The argument of plaintiff's counsel, made the basis of assignments 3 and 4, was *Page 111 
justified by the evidence and inferences to be drawn therefrom. It is true evidence of earlier transactions by plaintiff with another loan company were on motion of defendant excluded, but on cross-examination of other witnesses facts were admitted, without objection, warranting an inference that plaintiff had begun dealing with Ison  Co.; that this account had been transferred to defendant; that the charge for the loan was $4 per two weeks on $20, and, if this were so, and defendant's business was of that character, a reference to that class of business men as "parasites" would not be sufficient to warrant a reversal of this case; especially is this so, where "the verdict is small and apparently free from prejudice," as is admitted in appellant's brief, from which is taken the foregoing, quotation.
The evidence was in conflict, and the questions at issue were properly submitted to the jury. Therefore the general charge as requested by defendant was properly refused. That phase of the case covered by refused charge 2 had already been fully covered by the court in its oral charge, and as requested the charge was calculated to mislead the minds of the jury.
Following the authorities cited in T. C. I.  Ry. Co. v. Kelly, 163 Ala. 348, 50 So. 1008, a case involving similar principles as those involved in the case at bar, the Supreme Court laid down this rule:
"If the defendant wrongfully and maliciously procured the discharge of the plaintiff, it is liable to him for the damages proximately resulting from that discharge, though Waggoner 
Hannon [his employers] were not liable for discharging him, and had a right to discharge him at any time, with or without cause. But, on the other hand, if the defendant had a right to do what it did, and in doing it terminated its contract with Waggoner  Hannon, thus causing the latter to discharge the plaintiff, and he suffered loss in consequence, then defendant is not liable, though its action in terminating its contract was actuated by malice towards plaintiff, and was intended to injure him."
In other words, it a man have a valid contract, he has a right to enforce it legally and to make such demands and give such notices as are necessary to that end even if he have malice towards the party against whom he is proceeding. The judge before whom this cause was tried, seems to have had well in mind the foregoing principles, and his rulings were in accord therewith.
The court's oral charge and the 11 written charges given in writing at the request of the defendant fully cover every phase of the case made by the pleadings and the evidence. There were 38 refused charges, each of which appellant assigns as error, but in brief not one of these charges is supported by citation of authority. Many of them are covered in given charges and in the oral charge of the court; some of them are misleading, and some of them are mere arguments. Reading and considering the whole record, the curt is of the opinion that the appellant has not been injuriously affected by any adverse ruling of the trial court, and the judgment is affirmed.
Affirmed.